FILE COPY




                           IN THE SUPREME COURT OF TEXAS




NO. 13-0030                                     §               RT OF APPEALS
                                                                            Van Zandt County,
 IN THE INTEREST OF B.M.A.J., A
 CHILD                                          §                                    th District.
                                                §



                                                                                  March 8, 2013


        Petitioner's petition for review, filed herein in the above numbered and styled case,
 having been duly considered, is ordered, and hereby isdenied denied.




                                     •••••••*••



        I, BLAKE A. HAWTHORNE, Clerk of the Supreme Court of Texas, do hereby certify
 that the above and attached is a true and correct copy of the orders of the Supreme Court of
 Texas in the case numbered and styled as above, as the same appear of record in the minutes of
 said Court under the date shown.

        The Court, noting that petitioner has filed an affidavit attesting to the inability to pay
costs herein expended, hereby waives payment of costs.
        WITNESS my hand and seal of the Supreme Court of Texas, at the City of Austin, this
the 19th day of April, 2013.


                                                     Blake A. Hawthorne, Clerk

                                                     By Kathy Sandoval, Deputy Clerk